Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .     

This office action is responsive to the Amendment and Remarks filed 25 October 2021, wherein claim 2 was canceled and claim 12 was newly added. Claims 1 and 3-12 are pending and presently under consideration in this application. 

Response to Amendment
The rejection of each of claims 1 and 11 under 35 U.S.C. 112(b) or 35 U.S.C. 112(pre-AIA ), second paragraph, as set forth in the previous office action on the merits, is hereby withdrawn in view of applicants’ amendments to the same. 

The rejection of claim 2 under 35 U.S.C. 112(b) or 35 U.S.C. 112(pre-AIA ), second paragraph, as set forth in the previous office action on the merits, is hereby withdrawn in view of applicants’ cancellation of the same. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Amended claim 1 is rejected as being vague and indefinite when it recites “wherein a polar group is represented by general formula (K)” (emphasis added); the scope of the protection sought, particularly the antecedent basis for “a” polar group, is not clear. Claim 1 (amended) fails to particularly point out and distinctly claim that the polar group is represented by general formula (K).

Amended claim 1 is rejected as being vague and indefinite when it recites “wherein in the formulae (K-1) to (K-19),RK1 and RK2 each independently represent a hydrogen atom or a linear or branched alkyl group or alkyloxy group having 1 to 5 carbon atoms;
RK3 represents a hydrogen atom or a linear or branched alkyl group having 1 to 20 carbon atoms, and one —CH2— or two or more —CH2— that are not adjacent to each other in the alkyl group each may be substituted with —O—, —OCO—, or —COO—;
RK4 and RK5 each independently represent a hydrogen atom or an alkyl group having 1 to 8 carbon atoms;
WK1 represents a methine group, ≡C—CH3, ≡C—C2H5, ≡C—C3H7, ≡C—C4H9, ≡C—C5H11, ≡C—C6H13, or a nitrogen atom;
XK1 and XK2 each independently represent —CH2—, an oxygen atom, —C(═O)—, or a sulfur atom;
YK1, YK2 and YK3 each independently represent a methine group or a nitrogen atom;
ZK1 represents an oxygen atom or a sulfur atom; ZK2 represents a carbon atom, a sulfur atom or a silicon atom; ZK3 represents an oxygen atom; and ZK4 represents a single bond or a double bond” (emphasis added); the scope of the protection sought and the antecedent basis for each of RK1, RK2 , RK3, RK4 , RK5, WK1, XK1 , XK2 ,YK1 , YK2 , YK3, ZK1, ZK2 , ZK3, and ZK4 is not clear, especially since the substituent/superscripts in the structural formulae of (K-1) through (K-19) are not discernible (please refer to page 4 of the claims filed 10/25/2021). Claim 1 (amended) fails to particularly point out and distinctly claim the Kik groups of formula (K-1) through (K-19).

Amended claim 3 is rejected as being vague and indefinite when it recites
    PNG
    media_image1.png
    183
    824
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    257
    690
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    232
    669
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    195
    543
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    275
    584
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    256
    786
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    593
    807
    media_image7.png
    Greyscale
; the scope of the protection sought is not clear. Amended claim 3 fails to particularly point out and distinctly claim that each of Yi1 , Xi1 , Ri1, Si1, Si3 , Ri3, Si2, Ri2, Pi1, Spi1, ni1, ni2, and ni3 therein formulae (K-24) through (K-28) each has the same meaning as defined in claim 1. There is insufficient antecedent basis for each of formulae (K-20) through (K-23); also, the substituents therein each of formulae (K-20) through (K-23) are not defined.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-12 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al.  (Japanese Patent No. 2015-004856; translation previously provided).
Tanaka et al. discloses a liquid crystal composition comprising a combination of:
at least one first monomer characterized by comprising a first mesogenic skeleton, at least one polymerizable group linked thereto the first mesogenic skeleton, and at least one polar group (X1) linked thereto the mesogenic skeleton or the polymerizable group as represented therein by the polymerizable compound of formula 
    PNG
    media_image8.png
    163
    420
    media_image8.png
    Greyscale
(claim 1) wherein 
    PNG
    media_image9.png
    40
    407
    media_image9.png
    Greyscale
 
    PNG
    media_image10.png
    111
    420
    media_image10.png
    Greyscale

    PNG
    media_image11.png
    236
    404
    media_image11.png
    Greyscale
 
    PNG
    media_image12.png
    189
    404
    media_image12.png
    Greyscale
, 
    PNG
    media_image13.png
    333
    439
    media_image13.png
    Greyscale
, and 
    PNG
    media_image14.png
    164
    408
    media_image14.png
    Greyscale
, with at least one second monomer having a second mesogenic skeleton and a polymerizable group linked thereto the second mesogenic skeleton, and having a chemical structure different from that of the first monomer, as represented therein by 
    PNG
    media_image15.png
    167
    420
    media_image15.png
    Greyscale
, as well as at least one compound inclusive of the compounds selected from the group of compounds of the present formulae (N-1), (N-2), and (N-3) as represented therein by 
    PNG
    media_image16.png
    452
    867
    media_image16.png
    Greyscale
, and at least one compound of the present formula (L), as represented therein by 
    PNG
    media_image17.png
    178
    420
    media_image17.png
    Greyscale
 

    PNG
    media_image18.png
    98
    421
    media_image18.png
    Greyscale
. Although Tanaka et al. does not expressly illustrate the combination of the aforementioned first and second monomer compounds, since they are each individually well known in the liquid crystal art, as generally taught therein, it would have been obvious to one of ordinary skill in the requisite art at the time the invention was filed to utilize them together in the inventive liquid crystal composition of et al., with reasonable expectations of achieving, absent object evidence to the contrary, the advantages taught therein.

Claims 1 and 3-12 are rejected under 35 U.S.C. 103 as being unpatentable overArchetti et al.  (U.S. Patent Application Publication No. 2015/0252265).
Archetti et al. discloses a liquid crystal composition comprising a combination of:
at least one first monomer as represented therein by the polymerizable compound of formula 
    PNG
    media_image19.png
    35
    400
    media_image19.png
    Greyscale
, characterized by comprising a first mesogenic skeleton, at least one polymerizable group linked thereto the first mesogenic skeleton, and at least one polar group represented by any one of 
    PNG
    media_image20.png
    401
    429
    media_image20.png
    Greyscale
 
    PNG
    media_image21.png
    576
    415
    media_image21.png
    Greyscale
 
    PNG
    media_image22.png
    392
    413
    media_image22.png
    Greyscale
 linked thereto the mesogenic skeleton or the polymerizable group, with at least one second monomer 
    PNG
    media_image23.png
    33
    398
    media_image23.png
    Greyscale
, characterized by having a second mesogenic skeleton and a polymerizable group linked thereto the second mesogenic skeleton, and having a chemical structure different from that of the first monomer. Although Archetti et al. does not expressly illustrate the combination of the aforementioned first and second monomer compounds, since they are each individually well known in the liquid crystal art, as generally taught therein, it would have been obvious to one of ordinary skill in the requisite art at the time the invention was filed to utilize them together in the inventive liquid crystal composition of Archetti et al., with reasonable expectations of achieving, absent object evidence to the contrary, the advantages taught therein. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 3-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of copending Application No. 16/611,753 (corresponding to U.S. Patent Application Publication No. 2020/022498). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to a liquid crystal composition comprising a combination of at least one first monomer characterized by comprising a first mesogenic skeleton, at least one polymerizable group of the present formulae (R-I) to (R-IX) linked to the first mesogenic skeleton, and at least one polar group of the present formula (K-1) to (K-28) linked to the mesogenic skeleton or the polymerizable group, and at least one second monomer having a second mesogenic skeleton and a polymerizable group of the present formulae (R-I) to (R-IX) linked to the second mesogenic skeleton, and .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed 25 October 2021 with respect to the double patenting rejection set forth in paragraph 8 of the previous office on the merits, i.e., that applicant “defers responding substantively hereto until allowable subject matter is indicated”, has been fully considered but is not persuasive. 

Applicants’ arguments filed 25 October 2021 with respect to the rejection of claims under 35 U.S.C. 102(a)(1) over each of Tanaka et al. and Archetti et al., as respectively set forth in paragraphs 11 and 12 of the previous office action on the merits are moot since the claims are now rejected under 35 U.S.C. 103. Applicant's arguments filed 25 October 2021, i.e., that Tanaka et al. “cannot render obvious claim 1 and those that depend therefrom”, have been fully considered but are not persuasive. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geraldina Visconti whose telephone number is (571)272-1334. The examiner can normally be reached Monday-Friday, 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GERALDINA VISCONTI
Primary Examiner
Art Unit 1722



/GERALDINA VISCONTI/Primary Examiner, Art Unit 1722